Citation Nr: 0531451	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-41 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1972 and he served in the Republic of Vietnam from May 1970 
to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, and 
therefore is presumed to have been exposed to herbicides.  

2.  With respect to the site of origin of the veteran's 
postservice squamous cell carcinoma, the evidence is in 
equipoise that it was primary to the larynx.  


CONCLUSION OF LAW

Squamous cell carcinoma is presumed to be of service origin.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


Herbicides

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2) that manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, bronchus, larynx or 
trachae, becoming manifest to a degree of disability of 10 
percent or more are diseases listed at 38 U.S.C.A. 
§ 1116(a)(2)(F) (2002).  See also 38 C.F.R. § 3.309(e) 
(2004).  


Analysis

The veteran's DD 214 establishes that he served in the 
Republic of Vietnam and is presumed to have been exposed to 
herbicides during such service.

It is undisputed that in 2002 the veteran first developed 
symptoms of what was subsequently diagnosed as squamous cell 
carcinoma in a lymph node on the left side of his neck.  The 
evidence corroborates the veteran's testimony that the 
primary site (the actual site of origin) of the cancer has 
never been definitively established.  

Dr. Dutcher reported in April 2002 that he suspected that the 
mass in the left side of the veteran's neck was related to 
repeated attempts at anesthesia for dental procedures.  
Subsequently, the mass was determined to be squamous cell 
carcinoma.  

On the other hand, Dr. LaNasa reported in July 2003 that 
after an extensive radiologic and clinical work-up no primary 
site had been determined.  He had explained to the veteran 
that the traditional approach to treating metastatic squamous 
cell carcinoma of unknown primary within the head and neck 
region involved total mucosal radiation.  It might be 
possible to exclude the nasopharynx from the treatment 
because it was unlikely that this area represented the 
primary site, and more likely it was from the base of the 
tongue region or the oropharyngeal region.  

Dr. Popat reported that a June 2003 MRI scan revealed no 
disease in the nasopharynx, base of the tongue, piriform 
fossae, or tonsillar region.  He could not determine any 
primary site of the cancer of the left neck from his upper 
aerodigestive tract either clinically or based on the MRI 
scan.  But, given the results of the MRI scan, the physician 
favored radiation treatment from the nasopharynx down to the 
mediastinum.  

Dr. Felson, whom the veteran testified was the primary 
physician, stated in December 2003 that the veteran's 
malignancy may have originated in the nasopharynx or larynx, 
both of which were parts of the respiratory tract.  There was 
no scientific way to disprove that this malignancy was not 
secondary to defoliant exposure.  

Dr. Sharda reported in April 2005 that it was as likely as 
not that the malignancy originated in the veteran's 
nasopharynx or larynx, both of which were parts of the 
respiratory tract.  

The Board is mindful that it cannot make its own independent 
medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Nevertheless, the Board has the responsibility of 
weighing the evidence - including the medical evidence, for 
purposes of determining where to give credit and where to 
withhold the same.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). 

Here, Dr. Dutcher's opinion was rendered before it was 
determined that the veteran had squamous cell carcinoma.  Dr. 
LaNasa's opinion that the cancer was not from the nasopharynx 
area, so that radiation of that area could be excluded, is 
essentially rebutted by the statement of Dr. Popat who, 
although an MRI revealed no active disease in the 
nasopharynx, favored radiation treatment of that area.  
Equally important, Drs. Felson and Sharda were of the opinion 
that the cancer could very well have originated in the 
nasopharynx or larynx.  

The regulations specifically stated that cancer which is 
primary to the larynx that develops at any time in a veteran 
who served in the Republic of Vietnam warrants presumptive 
service connection.  Here, the evidence as to whether the 
veteran's squamous cell carcinoma was primary to the larynx 
is in equipoise. Resolving the benefit of the doubt in the 
veteran's favor, service connection is warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.309.

More over, since the Board is granting this claim there can 
be no possible prejudice to the appellant in going ahead and 
adjudicating the claim because even if there has not been 
compliance with the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004), either insofar as the timing or content of 
the notice concerning it, this is merely inconsequential and, 
therefore, harmless error.  See, too, Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 


ORDER

Service connection for squamous cell carcinoma is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


